Citation Nr: 0300238	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for a sinus 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the RO in 
Winston-Salem, North Carolina which, in pertinent part, 
denied service connection for residuals of mononucleosis 
and a sinus disorder. 


REMAND

In his VA Form 9 (substantive appeal) received in June 
2002, the veteran indicated that he wanted a hearing 
before a member of the Board at the RO (i.e. a Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  Unless the veteran 
indicates (preferably, in a signed 
writing) that he no longer wants a 
hearing, the hearing should be held, 
and the claims file returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 

(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




